 In the Matter of B. F. GOODRICH COMPANYandWARREN E. HALL, JR.Cases Nos. 10-CA-20 and 10-CA-21.-Decided February 8, 1950DECISIONANDORDEROn September 29, 1949, Trial ExaminerC.W. Whittemore 1issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.2The Board3has reviewed the rulings made by Trial ExaminerDonovan at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report,the Respondent's exceptions and brief, andthe entire record in the case, and hereby adopts the findings and con-clusions of Trial Examiner Whittemore only to the extent consistentwith this Decision and Order.41As Trial Examiner Donovan, who had died in the interim,was not available to preparethe Intermediate Report herein,we find without merit the Respondent'sexception tothe preparation of the Intermediate Report by Trial Examiner Whittemore.Administra-tive Procedure Act, Section 5 (c) 5 U.S.C. See. 1004(c).SeeStocker ManufacturingCompany,86 NLRB 666, and cases cited therein.2The Respondent in its brief contends that the charging party is acting as a "front" tora noncomplying union.We find in this casethatWarren E. Hall, the charging party;is acting in his capacity as an attorney for two individuals, each charging violation ofSection 8(a) (3) of the Act.The fact that Hall is also counsel.for a noncomplyingunion does not preclude him from acting as attorney for these individuals and filinga charge in their behalf.The Respondent also contends that the complaint should be dismissed on the ground thatitwas not validly issued under Section 10 (b) of the Act, as amended.We have pre-viously held that Section 10 (b) of the amended Act imposes no limitation upon theissuance of complaints in any case in which,as is the fact in the instant case, the chargeswere filed and served within 6 months after August 22, 1947, the effective date of theamendments.Old Colony Boa Company,81 NLRB 1025;The Electric Auto-Lite Com-pany,SO NLRB 1601.'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this proceeding to a three-memberpanel[Members Houston,Reynolds,and Murdock].* Respondent's request for oral argument is hereby denied, as the record and the excep-tions and brief, in our opinion,adequately present the positions of the parties.88 NLRBNo. 117.550 B.F.GOODRICH COMPANY5511.The Trial Examiner found that the Master Mechanic Huckaby:and employee Oglesbee engaged in surveillance of Union OrganizersWalk and Watson.He further found that Foreman York, accom-panied by Huckaby, trailed and kept under surveillance employee Mar-tin a few days before Martin was discharged.The Trial Examinerconcluded that these acts of surveillance were attributable to the Re-spondent and therefore constituted conduct violative of Section 8(a) (1) of the Act.We cannot agree with these findings.The evidence relied on by the Trial Examiner to support his find-ings of surveillance of the union organizers by Huckaby and Oglesbeeconsist of the testimony of the --lion organizers given in a companion,cases involving a different employer.In our decision in theThomas-toncase, we adopted the Trial Examiner's finding that the evidencefailed to prove the allegation of surveillance of the union organizersby two named supervisors.But, we overruled his finding that the,surveillance activities of several named rank-and-file employees were.attributable to their employer on the ground that the evidence did notestablish an agency relationship between the employer and those whoengaged in the surveillance.In our opinion the evidence is no morepersuasive as proof of unlawful surveillance by the Respondent inthis proceeding.Huckaby, who was identified by the union organizers as one of their-surveillancs, did not testify in theThomastoncase; however, he deniedon the record in this case that he engaged in surveillance of the unionorganizers.In the performance of his normal duties as master me-chanic in charge of the company village maintenance, including thewater system, sewage disposal, electrical power and transmission lines,etc.,Huckaby traveled around the village in a company-owned truck.'Thus, it is not unlikely that while he was performing these duties hispath often crossed and even paralleled that of the union organizers asthey proceeded in cars from and to the homes of the Respondent's em-ployees in the village.NeitherWalk nor Watson testified that heobserved Huckaby with Oglesbee while the latter was, accompaniedby the named rank-and-file employees employed at the ThomastonCotton Mills, engaged in following them during the organizationalcampaign.Under these circumstances, the record, in our opinion,fails to support the Trial Examiner's finding that Union OrganizersWalk and Watson were followed by Huckaby in the sense of intendedsurveillance.6Thomaston CottonMills,87 NLRB 278. The union organizers did not testify inthe instant case.However,in accordance with the stipulation of the parties entered intoat the hearing,the record of theThomastoncase, insofar as relevant to the issues in thisconsolidated case, is incorporated in the record herein. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor do we find sufficient supporting evidence in the record to estab-lish, as found by the Trial Examiner, that employee Oglesbee was.acting as an agent of the Respondent in any surveillance activities inwhich he may have engaged. The Trial Examiner's finding in this.respect rests on his subsidiary finding that Oglesbee participated withHuckaby in surveillance activities.As found above, the record doesnot support the Trial examiner's subsidiary finding.Moreover, wehave found that Huckaby did not engage in unlawful surveillance ofthe union organizers.We do not agree with the Trial Examiner's findings that Shift Fore-man York and Huckaby engaged in surveillance of employee Martinprior to his discharge in mid-October 1946.These findings of theTrial Examiner are predicated chiefly on the testimony of Martin.eFor reasons stated below, we are constrained to question Martin'sreliability as a witness.' In testifying as to Huckaby's alleged sur-veillance of him on October 20, 1946, Martin stated that on severaloccasions that day Huckaby followed him around the village in theRespondent's truck and that whenever he left the village limits (atleast two or three times during the course of the day) Huckaby ceasedfollowing him at the edge of town and Oglesbee and Buchanan werewaiting there in another car to pick up his trail.He further testifiedthat there were six or seven roads leading out of town and that he tooka different one each time he left the village area.The flaw in Martin'sstory that marks it as a fabrication, at least in our view, is the un-erring accuracy with which Oglesbee and Buchanan were able to guessatwhich of the six or seven exits Martin would emerge from thevillage.Chance might possibly explain one such incident but hardlytwo or three. The incredibleness of Martin's testimony in this respectin our opinion, taints his entire testimony, particularly insofar as itrelates to the allegation of surveillance as to him.Under the circum-stances, we are unwilling to predicate a finding of surveillance solelyon Martin's uncorroborated testimony.2.The Trial Examiner found that employee Martin did not quit, ascontended by the Respondent, but was discharged because of his unionactivity and observed association with Organizer Watson.We do notbelieve the evidence preponderates in favor of such a finding.Although Martin joined the Union, he did not solicit any other em-ployees to join and was not, according to his own testimony, otherwiseactive in behalf of the Union.Absent the Trial Examiner's findingof surveillance as to Martin, which we have rejected above, the recorde See Intermediate Report, footnote 5.In view of the fact that Trial Examiner Whittemore did not hear the testimony in thiscase, we cannot accord his credibility findings the weight to which such findings would beentitled had he had the opportunity to observe the demeanor of the witnesses on the stand. B. F. GOODRICH COMPANY553containsno evidence of knowledge by the Respondent of Martin'smembership in the Union, nor does it contain any evidence of anti-union animus' from which a discriminatory motive might be inferred.Moreover, the record, in our opinion, raises doubt as to the correctnessof the Trial Examiner's finding that Martin did not quit but was dis-charged.Martin, himself, initiated the interview with SuperintendentScott and Overseer Barfield which resulted in his separation.Theensuing discussion concerning his written "suggestion," which wasin fact a complaint about the speed at which his machines were set,becamequite heated and he left Scott's office in an angry mood.Mar-tin testified that he left Scott's office to consider whether or ndt toquit.Scott and Barfield testified that Martin ended the interview andstalked out of the office saying, "Okay, I will quit."The record re-veals that Martin had quit the Respondent's employ on three previousoccasions.Furthermore, after examination of the testimony givenby Scott and Barfieldas tothe interview and subsequent events, wefind ourselves unable to agree with the Trial Examiner's characteri-zation of their testimonyas "garrulousand highly colored." In viewof the fact that we have discredited Martin's testimony in other re-spects, weare reluctant to resolve this conflict in testimony concerninghis termination in his favor as did the Trial Examiner.Under allthe circumstances,we are notpersuaded that the preponderance ofevidence supports the Trial Examiner's finding that Martin was dis-criminatorily discharged within the meaning of Section 8 (a) (3)of the Act,We shall therefore dismiss the complaint as to Martin.3.We cannot agree with the Trial Examiner's finding that the Re-spondent unlawfully discharged employee Pitts on October 28, 1946..It is abundantly clear from the record that cleaning the frames onwhich the bobbins rested was an important part of Pitts' job as headdoffer.Pitts admittedly failed to clean certain of the frames forwhich he was responsible and as a result defective yarn was produced.The record does not, in our opinion, establish that the Respondentknowingly condoned any similar dereliction of comparable character.or that it was the practice of other employees to overlook this par-ticular duty.Moreover, we find insufficient evidence in the recordto support a finding that the Respondentwas awareof Pitts affiliationwith or activity on behalf of the Union.Under these circumstancesand inthe absence of any evidence in the recordof antiunion animusfrom whicha discriminatorymotive might be inferred, we are of theopinion andfind thatPitts wasdischargedfor cause.As the General Counselhas failedto prove that the Respondentcommittedany ofthe allegedunfairlabor practices,we shall dismissthe complaint in its entirety. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, B. F. Goodrich Company, Silvertown,Georgia, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Shally 0. Wise,for the General Counsel.Mr. Frank A. Constangy,of Atlanta, Ga., for the Respondent.Mr. Warren E. Hall, Jr.,of Atlanta, Ga., for the Charging Party.STATEMENTOF THE CASEUpon charges duly filed on September 18, 1947, by Warren E. Hall, Jr., anindividual, in Cases Nos. 10-CA-20 and 10-CA-21, the General Counsel of theNational Labor Relations Board,' by the Regional Director for the Tenth Region(Atlanta, Georgia), issued a complaint against B. F. Goodrich Company, hereincalled the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of,Section 8 (1) and (3) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act, and Section 8 (a) (1) and (3) of the Act as amended by PublicLaw 101, 80th Congress, 1st Session, Chapter 120, herein called the amended Act,and Section 2 (6) and (7) of the Act and amended Act. On the same date thesaid Regional Director issued an order consolidating cases and notice of hearingthereon.Copies of the charges, the order consolidating the cases, the complaint,and notice of hearing were duly served upon the Respondent and Hall.With respect to the unfair labor practices the complaint alleges, in substance,that the Respondent: (1) Discriminatorily discharged, because of their member-ship in United Construction Workers, affiliated with United Mine Workers ofAmerica, herein called the Union, employees Autrey Martin and Thomas B.Pitts on October 22 and October 28, 1946, respectively; (2) by certain namedofficers, agents, and employees interrogated its employees concerning their unionaffiliations and maintained surveillance over union activities and representatives ;(3) participatedin andcondoned a physical assault upon a union representa-tive; and (4) by this conduct interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act.In its answer, duly filed, the Respondent admitted certain allegations con-cerning the nature of its business, but denied that it had engaged in the unfairlabor practices alleged.Pursuant to notice, a hearing was held at Thomaston, Georgia, on August 30,31, and September 1, 1948, before Charles S. Donovan, a Trial Examiner dulydesignated by the Chief Trial Examiner.All,parties were represented by counsel,all participated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence upon theissues.1 The representative of General Counsel at the hearing is herein referred to as the Gen-eral Counsel and the National Labor Relations Board as the Board. B. F. GOODRICH COMPANY555Before the hearing Trial Examiner Donovan denied motions filed by the Re-spondent to dismiss the complaint and for a bill of particulars.At the con-clusion of the hearing ruling was reserved upon a renewed motion todismiss.It is hereby denied.At the hearing it was agreed by all parties that testimony, exhibits, offersof proof, and rejected exhibits, appearing in the record in the case ofThomastonCotton Mills,Case No. 10-CA-26, and relevant to the issues in the instant cases,should be considered as if presented in these cases.Trial Examiner Donovan granted a motion, at the close of the hearing, toconform the pleadings to the proof in minor matters.Oral argument was waived.Briefs were received from the Respondent and Hall following the hearing.Before issuing an Intermediate Report, Trial Examiner Donovan died.There-after the undersigned Trial Examiner was directed by the Chief Trial Examinerto issue an Intermediate Report.Upon the entire record in the case, the undersigned Trial Examiner makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, maintains an office and plant inSilvertown, Georgia, where it is engaged in the manufacture, sale, and distribu-tion of textile products.In the conduct of its business at this plant the Respondent annually purchasesraw materials consisting of cotton, parts, and supplies, valued at more than$100,000, of which about 50 percent is purchased outside the State of Georgia andshipped in interstate commerce to said plant.Also annually the Respondent sellsand distributes finished products valued at more than $100,000, about 70 percentof which is sold and shipped to points outside the State of Georgia.IT.THE LABORORGANIZATION INVOLVEDUnited ConstructionWorkers, affiliated with the United Mine Workers ofAmerica, is a labor organization admitting to membership employees of theRespondent'III.THE UNFAIR LABOR PRACTICESA. Major events and issuesDuring the period material to the issues Silvertown has been an incorporatedmill village.Its three governing commissioners, including their chairman, wereall officials or employees of the Respondent. Its police force, consisting of twomen, maintained .its office in the Respondent's plant.The village funds wereobtained from "occupational taxes"-the major occupation being, apparently,work in the Respondent'smill,which employed about 2,600 hands. The "cityjudge" was Sam Black, the Respondent's personnel manager.Render G. Huckaby, the plant master mechanic and conceded by the Respondentto be a supervisor within the meaning of the Act, also has complete charge of2 The complaint alleged that the United Mine Workers was, in turn, affiliated with theAmerican Federation of Labor. It is common knowledge that this affiliation no longerexists. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDvillage "maintenance," including water works, sewage disposal, electrical powertransmission lines, etc..In September 1946, Robert Walk, a representative of the Union, began organ-izing employees of the Respondent and of Thomaston Cotton Mills, a neighboringmill.Shortly thereafter he was joined in organizing by others, including GradyWatson who, until early in October, was an employee of the Respondent. Some-times together, sometimes separately, and again in company with individualsthen employed at the Respondent's mill, the organizers visited homes of theRespondent's workers in the mill village.On several occasions the organizersand employees were followed by persons in cars.Whether or not this followingconstituted surveillance and the question of the Respondent's responsibility forit are among the majorissues.On November 1, Walk was physically assaulted while in the Thomaston millvillage by employees of Thomaston Cotton Mills.'Whether or not the Respondentbears joint responsibility for theassault is an issue in this case.In October 1946, employees Autrey Martin and Thomas B. Pitts were dis-charged by the Respondent, and the cause of these dismissals is in issue.B. Interference, restraint,and coercion1.SurveillanceThe preponderance of credible evidence, a good part of which is undisputed,establishes, and the Trial Examiner finds, that Master Mechanic R. G. Huckaby,conceded by the Respondent to be a supervisor, and Section Man Eugene H.Oglesbee frequently followed the union organizers as they proceeded in carsfrom and to the homes of the Respondent's employees, for. an underterminedperiod but beginning shortly after Grady Watson left the Respondent's employand joined the organizing staff.4 It is undisputed that on occasions Huckabyand Oglesbee accompanied Loy Wilson and R. J. Buchanan, employees of Thomas-ton Cotton Mills, when, as found inThomaston Cotton Mills, supra,issuedSeptember 8, 1949, the latter were engaging in surveillance of the unionorganizers, during their visits to homes of employees in both mill villages.Credible evidence also establishes, and the undersigned finds, that Shift Fore-man B. W. York, accompanied by Huckaby, "trailed" and kept under surveillanceemployee Martin, a few days before his discharge in mid-October 1946.'Martinis organizer Watson's brother-in-law, and at the time of the organizing campaignthe latter frequently visited at the former's home in the mill village.The Trial Examiner is convinced, and finds, that Huckaby, Oglesbee, and Yorkengaged in surveillance of union organizers and employees, for the purpose ofdiscouraging union membership. It is concluded and found that the Respondent8The assault is described more fully inThomaston Cotton Mills, 87NLRB 278, issuedSeptember 8, 1949, by the undersigned Trial Examiner.4Huckaby merely answered in the negative when asked if he had had "any occasion"to follow Organizers Walk and Watson.He testified that Oglesbee, who lived near him,"might have" ridden with him in his truck as he drove about the mill village.5The finding rests mainly upon Martin's credible testimony and the general circumstancesof surveillance at that time in that vicinity.York lived within a few houses of Martin.York denied following Martin, but admitted he knew of the Union organizing campaignand that he had seen Martin and Watson together.He was not questioned about ridingwith Huckaby. B.F.GOODRICH COMPANY557must be held accountable for their illegal conduct e By this conduct the Respond-ent interfered with, restrained, and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act.'2.The assault upon Organizer WalkUnionOrganizerWalk was severely beaten on November 1, 1946, in Thomastonmill village by employees of the Thomaston Cotton Mills. The assault is describedin the Intermediate Report above cited, involving Thomaston.There is no evi-,dence of participation by employees of the Respondent. It will, therefore, be.recommendedthat the allegations of the complaint, as to this incident, bedismissed.C.The discharge of Autrey Martin1.Events surrounding the dischargeUntil mid-October 1946, a few days after his brother-in-law, Grady Watson, hadleft the Respondent's employment to join the union organizers, Martin had spenta good part of his youth and adult life as an employee of the Respondent,a periodcovering about 20 years.He was a "formingtwisterside hand"of long expe-rience; never laid offer disciplined because of his work.Grady Watson was a frequent visitor at Martin's home both beforeand afterthe organization drive began.Martin joined the Union about October 12.Between October 16, when Watson joined the organizing staff, and October 22,when Martin's employment was terminated, he was followed in the mill villageon numerous occasions by Huckaby, York, and Oglesbee. It is undisputed andthe Trial Examiner finds that at least 2 days before Martin's discharge, if notbefore, York, shift foreman over Martin, knew of the employee's interest in theUnion. In a discussion raised by Martin himself, the employee asked if theforeman thought the Union would "come into" the mill. York replied that hedid not know, but was against it.Martin then said that he had worked underorganized labor and had "always been treated mighty nice."On or about October 9 Martin submitted a written suggestion, in accordancewith the approved custom at the plant, to Personnel Manager Black for a changein the operating speed of the "forming twisters."He suggested that the speedbe reduced to what it had been until about 6 weeks before.During his employ-ment Martin had made at least two other suggestions which thepersonnel man-ager, as a witness, testified were not "frivolous," but showed interest in his work.Before reporting on his shift October 22, the employee went to Black's officeand inquired about the disposition of his suggestion.Black told him ithad beenreferred to Superintendent Scott, and asked him to wait outside a few minutes.6 Although the evidence is not convincing that Oglesbee was a supervisor within themeaning of the Act, he was accompanied by Huckaby, conceded to be a supervisor.7No findings are here made as to the Respondent's responsibility as alleged in the com-plaint for surveillance by Buchanan and Wilson,employees of Thomaston Cotton Mills,although the Trial Examiner is of the opinion that substantial grounds exist in the recordsof the Thomaston and instant cases for a reasonable inference that responsibility wasjoint.Had the cases been consolidated before hearing,it is probable that findings onthis point would have been made.The Trial Examiner is aware of no authority grantedhim by the Board's Rules and Regulations to issue an order of consolidation. It is con-ceivable,however, that in the event these cases are transferred to the Board, it may wishto consider such consolidation. 558DECISIONSOF NATIONAL LABORRELATIONS BOARDA little later Black told him to go to Scott's office.When the employee arrivedScott declared,according to Martin's credible testimony :We are not going to slow down those frames.We hadn't cutyour wages-I think the best thing for you to do is quit and get out somewhere and getyou another job, move onsomewhereelse, you are making it miserable here-for yourself and for others you are working around.Martin replied that he had worked there so long the place was like home., andhe did not want to quit, but would think it over.He went outside the mill forthat purpose, and about half an hour before the turn of the shift reported toOverseer Barfield, who had been in Scott's office during the previous interview,that he did not wish to quit. Barfield, however, replied that Scott had already"written out" his time ; that he, himself, had signed the slip, and that it was on.Black's desk awaitinghim.Martinthen went to Black's office, was given his.slip and told only by the personnel manager that he "was sorry."A few minutes.later, while going to his locker for his clothes, Martin was met by his shift fore-man, York,who deniedhim the privilege of getting his clothes and ordered himfrom the mill.2:The Respondent's contentions as to the dischargeThe Respondent's answer claims that Martin was separated for cause, andduring the hearing counsel for the Respondent repeated the contention. Per-sonnel Manager Black testified that it was the Respondent's position that Martinhad quit.Testimony given by the Respondent's witnesses and documents from,its files fail to support a finding that he was discharged for cause or that he quitvoluntarily.According to Black, Martin had previously submitted suggestions which theCompany was "anxious" to receive and openly solicited.He said that suchsuggestions indicated an "interest" in the work, and that employees were neverdischarged or asked to quit because of making suggestions.On direct examina-tion Black testified that when Martin came into the office after his interview-with Scott he inquired "what the matter was," and the employee had replied thathe "was leaving"-the gist of his account being that Martin had quit voluntarilyand that he was unaware of it until that moment. On cross-examination, how-ever,Black admitted, when confronted by the document, that he had signedMartin's "Termination of Employment" slipbeforethe employee had returnedfrom Scott.That slip, in evidence, bears no notation of quitting or resignation—although a space for such appears upon it, and it states :Was advised to quit due to being unhappy in his work.When confronted with this document, Black then admitted that lie would not besure what he had said to Martin in the final interview.The substance of Scott's garrulous and highly colored testimony would indicatethat Martin became uncontrollably angry because his suggestion was not adopted,and when advised to go some place else, he had said, "Okay, I quit."His account.of the interview is wholly inconsistent with his further testimony that "weencourage all operators to turn in suggestions," and that they indicated aninterest in their work.Overseer Barfield, following Scott as a witness, gave equally colored testimonyas to the interview with Scott-but admitted that Martin had told him, about anhour later and before being discharged, that he did not want to quit-a fact con- B. F. GOODRICHCOMPANY559sistent with Martin's testimony that he had not in fact quit, but had only goneout to consider Scott's advice.The Trial Examiner considers the contradictory and confused testimony ofthe Respondent's officials to be insufficient to support either of the impliedclaims : (1) Of voluntary quitting, or (2) of such uncontrolled display of dis-satisfaction with his work that lie was advised to quit.3.Conclusions as to the dischargeThe Trial Examiner is convinced and finds that Martin was actually dis-charged-not because of the interview regarding the legitimate suggestion, butwith the interview as a pretext, while the real reason was his union activityand observed association with Organizer Watson. It is concluded and found thatthe discharge was discriminatory, for the purpose of discouraging union member-ship, and that by the discharge the Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Act.D. The discharge of Thomas B. Pitts1,Events surrounding the dischargeSix days after Martin was discharged, his friend Pitts, a doffer working on the:same shift and also under Foreman York, was discharged. Three days beforehis dismissal on October 28 Pitts was visited at his mill village home by OrganizersWalk and Watson. He joined the organization and was given a number of ap-plication cards for distribution in the mill.He thereafter openly distributedsome 25 or 30 cards among employees while at work and urged them to join.In view of the clearly established surveillance of union representatives andofMartin, the Trial Examiner is convinced, and finds, that Pitts' organizingefforts became known to his supervisors in that department.His shift foreman,York, although not questioned as to his knowledge of Pitts' activity, testified thathe was aware of the organizational campaign.While at work on October 28 Pitts was summoned by Second Hand DonaldFortner and told that he was not needed any longer, and that it would be his"last night."Pitts asked what it was "all about," and Fortner referred him toYork.He went to York, who told him he was discharged for not "cleaning hisframes,"2.The Respondent's contentions as to the dischargeFrom certain portions of the vague and inconsistent testimony of Second HandFortner and Superintendent Barfield, the Respondent's position appears to bethat Pitts actually was not discharged on October 28, but simply relieved fromhis usual shift.This position, however, finds scant support in a document intro-duced into evidence by the Respondent, purportedly hearing the signatures ofYork and Barfield, dated October 30, 1946, which states flatly that the employeewasdischargedon October 28, for the following reasons :Not giving satisfaction on job.Not doing any cleaning as in set up.Whentalked to about cleaning he got angry and wanted to fight foreman. IfThomas had not talked and acted so bad about being reprimanded I amsure we could got [sic] him corrected about cleaning and let him work on.Thomas have [sic] always wanted to leave off cleaning so could git [sic] unithr by 11: 00 PM. this way he got pay for 1-0 hr he did not work.in doing 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis he made it hard for doffers on other shifts as they had to do cleaninghe got paid for.which is very unfair and these doffers dont have any wayto prevent this unfair act. therefor foreman duty is to see that all aretreated alike.which is our policy and a fair one.York, although a witness, did not testify as to the discharge.What foreman,if any, was threatened by Pitts, as claimed in the above document, is not revealedby the record.Fortner's testimony as to Pitts' failure to clean his frames is vague and uncon-vincing.He said he "believed" that before the discharge he had had complaintsfrom succeeding shifts as to the lack of cleaning on what he thought were Pittsframes.He said he believed he checked later to see if the frames actually wererun by Pitts.He admitted however, that he did not talk to Pitts himself about ituntil the moment on October 28 when he told him "the best thing for you to do isto punch out." If, as the above document apparently claims, Pitts failed to cleanhis frames so they would be in good condition for the following shift, the recordcontains no reasonable explanation why Fortner told him to "punch out" beforethe turn of the shift, particularly since Fortner testified that it only took 10 min-ces to clean a frame. In any event, Fortner declared emphatically, "I didn'tdischarge him."Barfield, whose purported signature appears on the above quoted document,likewise testified flatly, "I didn't discharge Pitts."Fortner, York, and Barfield were Pitts' supervisors, in that order of ascendency.Two of them denied that they discharged Pitts ; the third, although a witnessfor the Respondent, was not questioned on this matter.Despite this fact, theRespondent placed in evidence a document apparently signed 2 days after thetermination, stating that hewasdischarged and setting forth various reasonswhich are wholly without support in the evidence.Both the testimony and the document fall somewhat short of trustworthiness.Under the circumstances the Trial Examiner concludes and finds that there isno merit in any of the various contentions, actual or implied, advanced by theRespondent for the dismissal of Pitts.3.Conclusions as to the dischargeThe Trial Examiner concludes and finds that Pitts was discriminatorily dis-charged on October 28, 1946, because of his activity on behalf of the Union, andto discourage membership in that organization. Such discriminatory conductinterfered with, restrained, and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. B. F. GOODRICH COMPANY561It has been found that the Respondent discriminated in regard to the hireand tenure of employment of Autrey Martin and Thomas B. Pitts. It will,therefore, be recommended that the Respondent offer to them immediate and fullreinstatement to their former, or substantially, equivalent, positions; withoutprejudice to their seniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered by reason of the Respondent's dis-crimination against them by payment to each of them of a sum of money equalto that which he normally would have earned as wages as an employee fromthe date of his discharge to the date of offer of reinstatement, less his netearnings during such period.The undersigned is convinced that the unfair labor practices found manifestlyindicate a disposition on the part of the Respondent to thwart self-organizationof its employees and to deprive them of their rights under the Act. There is alikelihood not only that such acts may be repeated but that other unfair laborpractices proscribed by the Act may be resorted to or committed by the Respond-ent.It will therefore be recommended that the Respondent be ordered to ceaseand desist from in any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights as guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Construction Workers, affiliated with the United Mine Workers ofAmerica, is a labor organization within the meaning of Section 2 (5) of theAct and amended Act.2.By discriminating in regard to the hire and tenure of employment of AutreyMartin and Thomas B. Pitts, thereby discouraging. membership in United Con-structionWorkers, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act and Section 8(a) (3) of the amended Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act and Section 8 (a) (1) of the amended Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and amendedAct.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, upon the entire record inthe case, and pursuant to Section 10 (c) of the amended Act, the Trial Examinerrecommends that B. F. Goodrich Company, Silvertown, Georgia, its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Construction Workers, affiliated withUnited Mine Workers of America, or in any other labor organization of its8In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"Is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent position."SeeThe Chase National Bank of the City of New York,an Juan,Puerto Rico,Branch,65 NLRB 827. 562DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, by discriminatorilydischargingor refusing to reinstate any of itsemployees, or discriminatingin regardto their hire or tenure of employment,or any term or condition of employment;(b)By surveillance or in any manner interferingwith,restraining,or coercingits employees in the exercise of rights to self-organization, to form labor organi-zations, to join or assist United Construction Workers, affiliated with UnitedMine Workers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties, for thepurpose ofcollective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act and amended Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Autrey Martin and Thomas B. Pitts immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them whole in themanner set forth in Section V above, entitled "The remedy" ;(b)Post at its plant in Silvertown, Georgia, copies of the notice attachedhereto and marked Appendix A. Copies of said notice, to be furnished by theRegional Director for the Tenth Region, after being signed by representatives ofthe Respondent, shall be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Tenth Region in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is also recommended that unless, on or before twenty (20) days from thedate of the receipt of this Intermediate Report, the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.It is further recommended that the allegations of the complaint as to theresponsiblity of the Respondent for the assault upon Walk be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case-to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties.Statement of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.55.As further provided in said Section 203.46should any party desire permission to argue orally before the Board request B. F. GOODRICH COMPANY563therefor must be made in writing to the Board within ten(10) days from the dateof service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,and recommendations hereincontained shall, as provided in Section 203.48 of said Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order,and allobjections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 29th day of September 1949.C.W. WHITTEMORE,Trial Examiner.APPENDIX'ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED CONSTRUCTION WORKERS, affiliatedwith the UNITED MINE WORKERS OF AMERICA or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collectivebargaining orother mutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-mentto their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Albert MartinThomasB. PittsAll our employees are free to become or remain members of the above-namedunion oranyother labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.B. F. GOODRICHCOMPANY,Employer.By -------------------------------(Representative)(Title)Dated____________________This notice must remain posted for 60 clays from the date hereof, and mustnot be altered, defaced, or covered by any other material.882191-51-37